DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/557,167, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not provide support for joining the first and second layers prior to the pouring of a third cast layer.
Accordingly, claims are not entitled to the benefit of the provisional application (9/12/17), but PCT/IL2018/051006, which has 9/6/18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 9,435,211 B2, previously cited) in view of Okamoto (US 2015/0190964 A1, previously cited), Bullied et al. (US 2015/0328681 A1, hereinafter Bullied, previously cited),  and Cook et al. (US 2019/0319291 A1, hereinafter Cook).
Re Claim 1. Xu teaches a method of additive casting of parts, comprising:  
5depositing a first portion of a mold, wherein the depositing is performed layer by layer (Fig. 8, step 202, C5/L11-60); 
pouring a molten metal into the first portion of the mold to form a first casted layer (step 204); solidifying at least a portion of the first casted layer (step 206); 
depositing a second portion of the mold, on top of the first portion of the mold (step 202).

	Xu fails to teach depositing on a build table and 10pouring the molten metal into the second portion of the mold to form a second casted layer, on top of at least a portion of the first casted layer; solidifying at least a portion of the second casted layer; and joining the first and second casted layers prior to the pouring of a third casted layer.  

	The invention of Okamoto encompasses three-dimensional shaped article manufacturing method. Okamoto teaches depositing, on a build table (Fig. 1, item 3), a first portion of a mold (first item 12), wherein the depositing is performed layer by layer.
	In view of Okamoto, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu to deposit the mold on a build table to support the mold.

	The invention of Bullied encompasses multi-shot casting. Bullied teaches pouring the molten metal into the second portion of the mold to form a second casted layer, on top of at least a portion of the first casted layer; solidifying at least a portion of the second casted layer (Fig. 3 & 6, para. 104, 116 & 117), and joining the first and second casted layers prior to the pouring of a third casted layer (para. 87).
	In view of Bullied, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto to pour the molten metal into the second portion of the mold to form a second casted layer, on top of at least a portion of the first casted layer; and solidifying at least a portion of the second casted layer; since Bullied 
	
	The invention of Cook encompasses method of making components by additive manufacturing process. Cook teaches joining the first and second casted layers prior to the pouring of a third casted layer, by heating an interface between the first and second casted layers above a melting temperature of the casted layers (para. 116) to produce stronger bonding (para. 116).
	In view of Cook, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto and Bullied to heat an interface between the first and second casted layers above a melting temperature of the casted layers; since Cook teaches the advantage of doing it, which is to produce stronger bonding (para. 116).

Re Claim 2. The combination teaches receiving a three-dimensional (3D) part model 15comprising one or more parts, the part model is divided into a plurality of casted layers (Xu, C5/L11-60).  

Re Claim 204. The combination teaches wherein joining comprises melting at least a portion of the interface between the first and second casted layers (Bullied, para. 87 & Cook, para. 116).  

Re Claim 5. The combination teaches wherein joining comprises treating at least a portion of an upper surface of the second casted layer with at least one of: an induction heater (Bullied, Fig. 11, item 822), plasma deposition unit (Cook, Fig. 1, item 112).  

Re Claim 6. The combination teaches pre-heating each casted layer prior to the 30pouring of an additional casted layer (Bullied, Fig. 11, item 822).  

Re Claim 7. The combination teaches providing surface treatment to each casted layer after solidification and prior to the pouring of an additional casted layer (Bullied, Fig. 11, item 822).  

Re Claim 10. The combination teaches wherein the depositing and pouring steps are performed under a protective atmosphere (Xu, C6/L56-C7/L6).  

Re Claim 11. Xu teaches wherein each mold layer comprises a granular material, wherein the granular material may include at least one of: ceramic powders (C5/L61-13).  
In addition, Okamoto teaches mold layer comprises a mixture of a granular material and a binder (para. 8).
In view of Okamoto, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto and Bullied to employ a binder; since Okamoto teaches the advantage of using it, which is to hold the powder during deposition (para. 8).

Re Claim 1512. The combination teaches wherein: the first casted layer is casted by pouring a first molten metal having a first chemical composition; and the second casted layer is casted by pouring a second molten metal having a second chemical composition (Bullied, para. 104).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Okamoto, Bullied, and Cook as applied to claim 1 above, and further in view of Castle et al. (US 2013/0025810 A1, hereinafter Castle, previously cited).
The teachings of Xu in view of Okamoto, Bullied, and Cook have been discussed above.
Xu in view of Okamoto, Bullied, and Cook fails to specifically teach providing surface treatment to internal walls of each mold portion prior to the pouring of the corresponding casted layer.  

The invention of Castle encompasses rapid manufacturing method. Castle teaches surface treatment (Fig. 6, step 106) to internal walls of each mold portion prior to the pouring of the corresponding casted layer (para. 29).
In view of Castle, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto, Bullied, and Cook to provide surface treatment to internal walls of each mold portion prior to the pouring of the corresponding casted layer; since Castle teaches the advantage of doing it, which is to smooth ripples (para. 29).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Okamoto, Bullied, and Cook as applied to claim 1 above, and further in view of Gothait et al. (US 2016/0243619 A1, hereinafter Gothait, previously cited).
Xu in view of Okamoto, Bullied, and Cook fails to specifically teach leveling the first casted layer and the first mold portion to be in the same level prior to the deposition of the second mold portion.  

	The invention of Gothait encompasses method for printing 3D object. Gothait teaches leveling a newly formed layer prior to the deposition of an additional layer (para. 151 & 152).
	In view of Gothait, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto, Bullied, and Cook to level the first casted layer and the first mold portion to be in the same level prior to the deposition of the second mold portion; since Gothait teaches the advantage of doing it, which is to smooth the surface before the deposition of the additional layer (para. 151 & 152).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Okamoto, Bullied, and Cook as applied to claim 1 above, and further in view of Collins et al. (US 2016/0368046 A1, hereinafter Collins, previously cited).
Xu in view of Okamoto, Bullied, and Cook also teach wherein pouring the molten metal into the second mold portion is in an amount sufficient to form the second casted layer (Bullied, Fig. 6), but fails to specifically teach that an amount of molten metal is to compensate for at least one of: shrinkage of the first casted layer and thickness deviation in the first casted layer.

	The invention of Collins encompasses forming a composite component. Collins discloses using a feeder (Fig. 4, item 403) to provide sufficient molten material to compensate for the shrinkage cavities (para. 37).
	In view of Collins, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Xu in view of Okamoto, Bullied, and Cook to set the amount of molten metal to compensate for at least one of shrinkage of the first casted layer; since Collins teaches the advantage of doing it, which is to minimize shrinkage cavities (para. 37). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Cook address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/15/2021